Order entered December 17, 2020




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                 No. 05-20-00220-CR

                    ANTHONY QUINN RIDER, Appellant

                                         V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the 203rd Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. F18-76651-P

                                      ORDER

      Before the Court is appellant’s December 14, 2020 motion for an extension

of time to file to file his brief. We GRANT the motion and ORDER appellant’s

brief due by January 15, 2021.



                                              /s/   LANA MYERS
                                                    JUSTICE